IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 499
 MAGISTERIAL DISTRICTS WITHIN THE              :
 33rd JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                             ORDER



PER CURIAM

       AND NOW, this 12th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 33rd Judicial District (Armstrong County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Armstrong County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 33-3-01                          Cadogan Township
 Magisterial District Judge J. Gary DeComo             Ford City Borough
                                                       Ford Cliff Borough
                                                       Freeport Borough
                                                       Manor Township
                                                       Manorville Borough
                                                       North Buffalo Township
                                                       South Buffalo Township
Magisterial District 33-3-02                     Applewold Borough
Magisterial District Judge James H. Owen         Bradys Bend Township
                                                 East Franklin Township
                                                 Hovey Township
                                                 Kittanning Borough
                                                 Parker City Borough
                                                 Perry Township
                                                 Rayburn Township
                                                 Sugarcreek Township
                                                 Washington Township
                                                 West Franklin Township
                                                 West Kittanning Borough
                                                 Worthington Borough

Magisterial District 33-3-03                     Apollo Borough
Magisterial District Judge James Andring         Bethel Township
                                                 Gilpin Township
                                                 Kiskiminetas Township
                                                 Leechburg Borough
                                                 North Apollo Borough
                                                 Parks Township

Magisterial District 33-3-04                     Atwood Borough
Magisterial District Judge Kevin L. McCausland   Boggs Township
                                                 Burrell Township
                                                 Cowanshannock Township
                                                 Dayton Borough
                                                 Elderton Borough
                                                 Kittanning Township
                                                 Madison Township
                                                 Mahoning Township
                                                 Pine Township
                                                 Plumcreek Township
                                                 Redbank Township
                                                 Rural Valley Borough
                                                 South Bend Township
                                                 South Bethlehem Borough
                                                 Valley Township
                                                 Wayne Township




                                           -2-